DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauser et al. (WO 2021/155255 A1).
Regarding claim 21, Hauser discloses a fuel filter monitoring system (210), comprising: a sensor system including: at least one pressure sensor (204, 206) configured to output a pressure signal that indicates a pressure associated with at least one fuel filter (208) for an internal combustion engine that receives fuel injected by a plurality of fuel injectors; and a location sensor (location communication device 110) configured to output a location signal that indicates a geographic location; and a controller configured to: receive the pressure signal from the at least one pressure sensor (204, 206), receive the location signal from the location sensor (110), and estimate a remaining useful life based on the pressure signal and based on the location signal (claim 32; page 41 and lines 12-13).
Regarding claim 22, wherein the location sensor (110) includes a positioning system antenna (GPS; page 16 and line 29; page 16 and line 25 [latitude/longitude]) for determining the geographic location. 
Regarding claim 23, further comprising an altitude sensor (150) separate from the location sensor.
Regarding claim 24, wherein the controller is further configured to estimate the remaining useful life with the use of a model (machine learning algorithms such as Markov models; see page 36 and line 7) programmed with characteristics of the at least one fuel filter.
Regarding claim 25, wherein the controller (210) is further configured to output a notification (output device 1226) based on a comparison of the estimated remaining useful life with a reference remaining useful life.
Regarding claim 26, wherein the controller (210) is further configured to estimate the remaining useful life based on fuel provided  (data reflecting filter restriction, page 19 and line 19) to the at least one fuel filter. 
Regarding claim 27,  A fuel filter monitoring method (page 39,) the method comprising:
receiving a pressure signal (204, 206)  associated with at least one fuel filter (208) of a fuel supply system for an internal combustion engine;
receiving a location signal indicative of a geographic location (110) of the internal combustion engine, the location signal being generated by a location sensor (110);
estimating a remaining life of at least one fuel filter of the fuel supply system based on the pressure signal (204, 206) and the location signal (110); and
outputting a notification (1226) according to the estimated remaining life.
Regarding claim 28, further comprising modifying the estimated remaining life based on a detected location (110) indicated by the location signal.
Regarding claim 29, wherein the geographic location (110)  is identified with a global positioning system (GPS) antenna.
Regarding claim 30, further comprising detecting a replacement of the at least one fuel filter (204, 206) and generating an output in response to detecting the replacement of the at least one fuel filter.
Regarding claim 31, further comprising receiving an ambient pressure signal (page 20 and lines 1-2) from a barometric pressure sensor separate from the location sensor.
Claims 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriyama et al. (JP 2010106682 A).
Regarding claim 32, Moriyama discloses a fuel filter monitoring method, the method comprising:
receiving a pressure signal (Pf) associated with at least one fuel filter (14) of a fuel supply system connected to an internal combustion engine;
receiving an engine speed signal (Ne) indicative of an engine speed of the internal combustion engine; calculating (ECU 20) an estimated remaining life (clogging life) of the at least one fuel filter  (14) of the fuel supply system based on the pressure signal (Pf) and based on the engine speed signal (Ne); and outputting a notification (panel 21) indicative of a condition of the fuel supply system.
Regarding claim 33, wherein the notification (21) indicates a performance of the at least one fuel filter (14).
Regarding claim 34, wherein the notification indicates a performance of the at least one fuel filter (14) of the fuel supply system (11).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 35 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Moriyama et al. (JP 2010106682 A) in view of Ma et al. (CN 210135024 U).
Moriyama discloses all the limitations as applied to claim 32-34 above, but is silent as to determining the identity of a fuel filter based on performance.
Ma discloses an intelligent security filter system which has a plurality of filters including a fuel filter (200), each of the filters provided with an antenna, electronic tag and a sensor. The sensor is used to monitor the state of the fuel filter, namely detecting each performance parameter and service life of the filter and electronically connected to an electronic control unit, thereby facilitating replacing the filter with an authentic filter and preventing replacing it with a fake-filter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Moriyama by using an intelligent security filter system as disclosed by Ma to prevent the use of fake filters. 
Regarding claim 39, wherein the notification indicates that the condition of the fuel supply system is the presence of an improper, counterfeit, or damaged fuel filter (Ma, fake filter).
Regarding claim 40, wherein the estimated remaining life of the at least one fuel filter is calculated with the use of a physics-based model (Ma, utility model).
Allowable Subject Matter
Claims 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose monitoring one or more fuel filters of an engine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747